     1        PAULBRUNO                                                       JUN 1 7 2020
     2        23 Railroad Ave. #24

     3
          Danville, CA 94526
          Paulbrunol975        ahoo. com
     4

     5
                                      IN THE UNITEDSTATESBANKRUPTCYCOURT
     6
                                                        DISTRICT OF ARIZONA
     7

     8
         In re:
  9                                                              CaseNo. 2:18-bk-07428
         PAUL LEONARD BRUNO;                                     Chapter7 Proceedings
 10
 11                                        Debtor,               Adv: 2:19-ap-00323

12
13        GARY ABEYTA, an individual;
                                                                 DEFENDANT'S
14                                         Plaintiff,               (1) RESPONSE OPPOSING GARY
         V.                                                             ABEYTA'SMOTIONTO
15       PAULBRUNO, anindividual                                        DISMSSCOUNTSTWOAND
                                           Defendant,                  THREE OF DEFENDANT'S
16                                                                      COUNTERCLAIMS
         PAUL BRUNO,an individual;
17                               Counterclaimant,                   (2) REQUEST TO SET
         V.                                                             EVIDENTIARYHEARINGON
18       GARY ABEYTA, an individual; CAVANAGH                           STAY VIOLATIONS
         LAW FIRM, PA, an ArizonaProfessional                       (3) Alternatively, REQUEST FOR
19                                                                      LEAVETO AMEND
         Association,
20                                                                      COUNTERCLAIMS

21                               Counterdefendant' s,

22
23
24
25
26
27
28



Case 2:19-ap-00323-PS                Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58         Desc
                                      Main Document    Page 1 of 32
     1    DEFENDANT'S(1) RESPONSEOPPOSINGGARYABEYTA'SMOTIONTO DISMISS
          COUNTS TWO AND THREE OF DEFENDANT'S COUNTERCLAIMS; (2) REQUEST
     2        TO SET EVIDENTIARYHEAmNG ON STAY VIOLATIONS;(3) ALTERNATIVE,
                           RE UESTFORLEAVETO AMENDCOUNTERCLAIMS
     3

     4           Defendant/Counterclaimant, Paul Bmno, ("Bruno" or "Defendant" or "Debtor") on his
     5    own behalf, respectfully files his (1) Response Opposing Gary Abeyta 's Motion, To Dismiss

  6
          Counts Two and Three of Defendants Counterclaims, (the "Motion"); (2) Request To Set
          Evidentiary Hearing On Stay Violations; (3) Alternative, Request For Leave To Amend
  7
          Counterclaims, (the "Response").
  8

  9
         I.      RESPONSE OPPOSING MOTION TO DISMISS COUNTS TWO AND THREE OF
 10              DEFENDANTS COUNTERCLAIMS

11                                               INTRODUCTION
12               As set forth more fully below, in Defendant's Memorandum ofPoints and Authorities, the
13       Court must deny Plaintiffs Motion, because (1. ) the Motion is entirely wrong on the facts and law;

14       (2. ) the alleged automatic stay violations at issue began in bankruptcy case no. 2:16-bk-l 1826-PS,
         (the "First Bankruptcy") and continued with increased violations during and beyond the automatic
15
         stay period in this case no. 2:18-bk-07428-PS, (the "Second Bankruptcy"). The stay violations
16
         remain unremedied and are active, continuous stay violations; (3. ) Ninth circuit case law is clear
17
         that an automatic stay violation never ends until the bankruptcy court rules on the violation -
18
         therefore - the alleged, unremedied stay violations are still causing the Debtor damages and
19       harassment during this Second Bankruptcy; (4. ) the mling onthe stay violations are crucial to the
20       Defendant's defense of Plaintiffs complaint seeking to deny the Debtor a discharge, pursuant to
21       11 U. S. C. § 727, because the Plaintiff and Counterdefendant's Cavanagh Law Firm have been in
22       contempt ofCourt continuously for overthreeyears onthesestayviolations; (5. ) Chapter 7 Trustee
23       Maureen Gaughan lacks standing to pursue or compromise the automatic stay violations. Thus,
         granting the motion without ruling on the stay violations is highly prejudicial to the Defendant.
24
                Moreover, the Defendant makes a subsequent request that the Court set these stay
25
         violations for evidentiary hearing, as the next course ofbusiness due to the continued harassment
26
         andoppression causedby suchunremedied violations. Additionally, andnotwithstanding the fact
27
         that stayviolations only require a notice pleading standard, pursuant to this Court's prior ruling on
28       Defendant's Motion to Dismiss Plaintiffs complamt, pursuant to Fed.R-Civ. P. 12(b)(6), the


Case 2:19-ap-00323-PS           Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                 Desc
                                 Main Document    Page 2 of 32
     1    Defendant will request leave to amend his Counterclaims (if necessary) to address the continued
     2    stay violations in this Second Bankruptcy.

     3
                         MEMORANDUMOF POINTSAND AUTHORITIES
     4

     5
          1. PLAINTIFF'SMOTIONIS ENTIRELYWRONGON THE FACTSAND THE LAW
     6

     7       The Plaintiffs Motion is entirely incorrect on its facts and law. In the Motion, Plaintiff
     8    dedicates a large portion ofhis argument informing the Court ofits ruling in Adversary CaseNo.
     9
          2:18-bk-00535-PS. Consequently, Plaintiff appears to be requesting the Court apply the same
         ruling in that adversary proceeding to this adversary proceeding. That is erroneous, because a
 10
         disposition ofAdv. 2:18-bk-00535 has no resjudicata effect on this adversary proceeding.
11
                      "The doctrine of res judicata provides that 'a final judgment on the
12                   merits bars further claims by parties or their privies based on the
                     same causeofaction. The applicationofthis doctrine is 'central to the
13                   purpose for which civil courts have been established, the conclusive
14                   resolution of disputes within their jurisdiction.' Moreover, a rule
                     precluding parties from the contestation of matters already fully and
15                   fairly litigated 'conserves judicial resources' and 'fosters reliance on
                     judicial action by minimizing the possibility ofinconsistent decisions."
16
17       Tahoe-SierraPres. Councilv. Tahoe Re . Plannin 322 F. 3d 1064 1077 9thdr. 2003 . See
         also Inre Schimmels 127 F. 3d875 881 9th Cir. 1997          uotin Montanav. United States 440
18
         U. S. 147 153-54 99 S. Ct. 970 59L. Ed. 2d2W 1979 .
19
                Three elements constitute a successful res judicata defense. "Res judicata is applicable
20
         whenever there is (1) an identity of claims, (2) a final judgment on the merits, and (3) privity
21
         between parties. " Stratosphere Litip. L. L. C. v. Grand Casinos, Inc., 298F. 3dll37. 1143 n. 3 ' h
22       Cir. 2002 citin Owens v. Kaiser Found. Health Plan Inc. 244 F. 3d 708 713 9th Cir. 2001
23       IDENTITYOF CLAIMS
24              First, resjudicata depends on an identity ofclaims. Identity ofclaims exists when two suits
25       arise from "the same transactional nucleus offacts. " Id. (quoting Owens 244 F.3dat 714). Newly
26       articulated claims basedonthe samenucleus offactsmay still be subject to a resjudicata finding
         if the claims could have been brought in the earlier action; however, this is not relevant in this
27
         instance. Resjudicata bars relitigation ofall grounds ofrecovery that were asserted, or could have
28



Case 2:19-ap-00323-PS          Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                Desc
                                Main Document    Page 3 of 32
     1    been asserted, in a previous action behveen the arties, where the previous action was resolved
     2    on the merits. It is immaterial whether the claims asserted subsequent to the judgment were
     3
          actually pursued in the action that ledto thejudgment; rather, the relevant inquiry is whether they
          couldhavebeenbrought. Id. at 909. Plaintiffpurportedly alleges thatAdversary Proceeding 2:18-
     4
          ap-00535 somehow applies to counts two and three of Defendant's counterclaims, because that
     5
          lawsuit also alleged automatic stay violations, which Plaintiff incorrectly contends were
     6
          exclusively pre-petition. (Mot. p. 2; p.3);    There is no relationship between the transactional
     7
         nucleus of facts asserted in Adversary Proceeding 2:18-ap-00535 and this adversary proceeding.
     8
                 Moreover, Adversary Proceeding 2:18-ap-00535 was a lawsuit against the American
  9      Arbitration Association and State Farm Insurance Company.            The counterclaims at issue are
 10      against Gary Abeyta and Cavanagh LawFirm. Finally, the Court never reached a decision on the

 11      merits nor did it conduct an evidentiary hearing in Adversary Proceeding 2:18-ap-00535. In fact,
         neither Defendant in Adv. 00535 even filed a motion to dismiss. This matter is a motion to dismiss
12
         (with prejudice) Counterclaims Counts Two and Three, necessary to remedy automatic stay
13
         violations brought within the context of a § 727 complaint that constitutes the Defendant's entire
14
         defense to Plaintiff complaint. In fact, the bankruptcy automatic stay is a fundamental debtor
15
         protection in bankruptcy, andthe bankruptcy discharge is the fundamental purpose ofbankruptcy.
16       Thus PIaintifPs Corn laint and the Motion seek to annihilate the entire u            ose of a Debtor
17       filing bankruDtcv.

18
19       FINALJUDGEMENTONTHE MERITS

20               Second, Res judicata also requires a final judgment on the merits. There was clearly no

21       such final judgment in Adversary Proceeding 2:18-ap-00535. A tme and correct copy of the
         Court's May 8, 2019 Order in adversary proceeding 2:18-ap-00535 is incorporated herein by
22
         reference and attached as Exhibit A. As the Order clearly reflects, the Court did not make any
23
         findings of facts or conclusions of law nor did it rule on any stay violations. In fact, the Court did
24
         not cause a remedy nor make a legal determination of the automatic stay violations at issue in that
25       adversary proceeding. As discussed more fully in a later section ofthis Response, automatic stay
26       violations do not end until the bankruptcy Court rules on the violation. See In re Sno\vden 765
27       F. 3d651 660 9thCir. 2014

28



Case 2:19-ap-00323-PS           Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                  Desc
                                 Main Document    Page 4 of 32
     1    PRIVITYBETWEENTHE PARTIES

     2           Third, the final element of Res Judicata is privity between the parties. "Privity" - for the

     3
          purposes of applying the doctrine of res judicata - is a legal conclusion "designating a person so
          identified in interest witha party to former litigation that he represents precisely the same right in
     4
          respect to the subject matter involved. " Southwest Airlines Co. v. Texas International Airlines
     5
          Inc. 546 F. 2d 84 94 5th Cir. cert. denied. 434 U. S. 832 98 S. Ct. 117 54 L. Ed. 2d 93
     6
          (1977) (citing Je ersonSchoolo SocialSciencev. SubversiveActivities Control Board 331F. 2d
     7
          76 D. C. Cir. 1963 . There is arguably no privity betweenthe American Arbitration Association
     8    andthe StateFarmInsurancedefendants inAdversary Proceeding 2:18-ap-00535 andGaryAbeyta
  9      and Cavanagh Law Finn, the Counterdefendant's in this adversary proceeding.
 10              To conclude, the Plaintiffs argument that Adversary Proceeding 2:18-ap-00535 andthis

 11      adversary proceeding are the same; therefore, the Court must dismiss these counterclaims with
         prejudice seems erroneous, because there is no legal Res Judicata effect whatsoever.
12
13
         2. THE AUTOMATIC STAY VIOLATIONS AT ISSUE BEGAN IN THE FIRST
14          BANKRUPTCY AND CONTINUED WITH INCREASED VIOLATIONS AND
            DAMAGES DURING AND BEYOND THE AUTOMATIC STAY PERIOD IN THE
15           SECOND BANKRUPTCY.
16
17           Notwithstandingthe factthat/n re 5'noWe/? 7(?5 F. 3d651 660 9th Cir. 2014 createdNinth
         Circuit precedent dictating that automatic stay violations don't end until the bankruptcy court rules
18
         and remedies the violation, the Defendant will briefly address Plaintiffs incorrect assertions that
19
         the alleged automatic stayviolations were limited to the First Bankruptcy; therefore, they are"pre-
20
         petition claims" (Mot p. 3).
21       COUNTERCLAIM COUNT TWO
22              Defendant's Counterclaim Count Two begins onp. 15 ofDefendant's Answer, Affirmative
23       Defenses andCounterclaims. Inthatcount, Defendant alleges Plaintiffwithheldtheproperty deed
24       to a parcel physically situated at 5935 N. Echo Canyon Lane, Phoenix, AZ 85018, ("Echo
25       Canyon"). While Plaintiff has satisfied the notice pleading standards for this counterclaim,

26       Plaintiffdid provide sufficient notice, specifically in ^ 113, that Defendant made multiple email
         and other requests beginning on August 19, 2016, and for several months afterwards, seeking
27
         turnover of the Echo Canyon deed. When this Second Bankruptcy case commenced on June 1,
28



Case 2:19-ap-00323-PS           Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                  Desc
                                 Main Document    Page 5 of 32
     1    2018, Defendant was still seeking turnover ofEcho Canyon while he was in Chapter 13. Turnover
     2    ofthe Echo Canyon deed wasnecessary for Plaintiffto perform on his proposed Chapter 13 Plan
     3
          ofReorganization. In response to the turnover requests. Plaintiff forced the Debtor mto Chapter 7.
         Now Plaintiff alleges, because the case is in Chapter 7 and the stay violation began in the First
  4
          Bankruptcy, it is a pre-petition claim that only the Chapter 7 Tmstee canpursue or compromise.
     5
          (Mot. p. 8).
  6
                  The Plaintiffs legal argument is erroneous and completely annihilates the entire purpose
  7
         of the bankruptcy automatic stay, which is to cease post-petition collection actions, cease
  8      harassment, and give debtor's a breathing spell. § 362(a)(3) makes it a stay violation to refuse
  9      turnover ofproperty ofthebankruptcy estate, pursuant to § 542ofthebankruptcy code. Moreover,
 10      as this Court may recall, at the hearing on May 16, 2019 this Court conducted an auction to sell

 11      Echo Canyon in this bankruptcy case. Leading right up to the auction, and only a few minutes
         before the auction, the Plaintiff was still threatening to withhold the deed. Moreover, Plaintiff
12
         made such threats in open court, while standing at the podium making false statements to Judge
13'
         Sala about the Echo Canyon stay violation. Just before the auction, Plaintiff was threatening to
14
         withhold the deed if he was not given approximately $250, 000 from the sale of Echo Canyon,
15
         which is the identical conduct Plaintiff engaged in since August 2016 that caused Defendant
16       $1, 900, 000 in actual damages due to the improper withholding of the Echo Canyon deed.
17       (Counterclaim ^ 126). Additionally, the Defendant filed a briefto enforce the automatic stay,
18       whichwas also heard in the bankruptcy court on that same day. The Court ruled to proceed with
19       the auction of Echo Canyon while preserving the Defendant's stay violation claims for later
20       adjudication. Defendant incorporates herein by reference the hearing record from the May 16-17,
         2019 bankruptcy court hearing in 2:18-bk-07428-PS.
21
                 Additionally, in the Motion p. 7; Ine. 25-27, Plaintiff incorrectly states: "Thus based on the
22
         alle ations in the Counterclaim the alle ed sta violations relevant to Count Three be an
23
         sometime nor to June 12 2017 and ended on the fore oin date" is an incorrect application of
24
         the law, assetforth more fully below. Likewise, inthe Motion p. 7; Ins. 11-14, Plaintiff incorrectly
25       states: "Althou h the Counterclaim does not ex ressl state when the alle ed sta violations
26       related to Echo Can on ended as a matter of law those ur orted violations ended at the

27       latest on Se tember 7 2017- the date on which the First Bankru t              ended at the latest on

28       Se tember7 2017. " This is an incorrect application ofthe law, because as stated previously, the



Case 2:19-ap-00323-PS           Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                  Desc
                                 Main Document    Page 6 of 32
     1    Ninth Circuit has created precedent with In re Snowden 765 F. 3d 651 660 9th Cir. 2014
     2    directing that automatic stay violations don't end until the bankruptcy court rules and remedies the

     3
          violation. Therefore, the automatic stay violation regarding Echo Canyon in Count Three began
          in the First Bankruptcy and sailed through the First Bankruptcy and landed right in the Second
     4
          Bankruptcy asanunremedied, accruing stay violation, because subsequent dismissal or closing of
     5
          a bankruptcy case does not vitiate automatic stay violations. See 40235 Washin ton Street Cor .
     6
          v. Lusardi 329 F.3d 1076 1080n. 2 9th dr. 2003 , where the Ninth Circuit ruled that a tax sale
     7
          in violation of the automatic stay remains void despite subsequent dismissal of a Chapter 11 case
     8    as a badfaith filing.
     9             Once this Second Bankruptcy commenced, the Plaintiffrefusedturnover of the deedand
 10       made false statements in open Court at the auction hearing on May 16, 2019. [ Finally, the Echo

11        Canyon violation is still ongoing and accruing new violations today, because the Court has not set
          an evidentiary hearing on this automatic stay violation nor has the Court ruled on it; therefore, the
12
         stay violation hasNOT ended and is still causing damages and harassment of the Debtor.
13
         COUNTERCLAIMCOUNTTHREE
14
                  Defendant's Counterclaim Count Three begins on p. 17 of Defendant's Answer,
15
         Affirmative Defenses and Counterclaims. In that count. Defendant alleges that Plaintiff
16       commenced Arizona Superior Court case no. CV2016-015771 in the Arizona Superior Court
17       without seeking relief from the automatic stay in the First Bankruptcy. 2 The Plaintiffs Motion on
18       p. 7 Ins. 25-28 states: "the alle ed sta violations relevant to Count Three be an sometime rior
19       to June 12 2017 and ended on the fore oin date " June 12 2017 . That is another erroneous

20       applicationofthe facts and law, becausethe violationhasnot ended.
                  In case no. CV2016-015771, the Arizona Superior Court ordered Plaintiff to seek relief
21
         from the automatic stay in January 2017 before Plaintiff could proceed with his state court
22
23
                  The Defendant did not have adequate time, prior to filing this response, to obtain the hearing transcript of
24       the May 16-17, 2019 hearing, when the Echo Canyon auction took place. The hearing is available on audio, and
         Debtorrespectfullyrequeststhe Court listento the audioofthoseproceedings.
25         ThePlaintiffs Motionto dismiss is filed, pursuantto Fed.R.Civ.P. 12(b)(l). Hadthe Plaintiffmovedto liftthe
26       automatic stay as required, he would have filed a Motion to Dismiss, pursuant to 12(b)(6) for failure to state a claim
         uponwhichreliefcanbe granted. Following, Plaintiffwouldhaveattachedthe bankruptcycourtorderliftingthe
27       automatic stay to his motion. The Court should view Plaintiff's filing under 12(b)(l) as admissions to the stay
         violations. Thus,Plaintiffis awaretheyhavebeenin contemptofcourtfor overthreeyears.
28



Case 2:19-ap-00323-PS               Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                            Desc
                                     Main Document    Page 7 of 32
     1    litigation. A true and correct copy ofthe Arizona Superior Court order, referenced at ^ 151 ofthe
     2    Counterclaim, is incorporatedhereinby reference and attachedas ExhibitB. However, Plaintiff

     3
          refused to seek stay relief from the bankruptcy court and instead continued to litigate in the Arizona
          Superior Court in violation of that Court's January 2017 Order. Then on June 12, 2017, the
     4
         Arizona Superior Court dismissed the lawsuit, pursuant to the facts outlined in ^ 153 of the
     5
          Counterclaim. A true and correct copy of the Arizona Superior Court Order dated June 12, 2017
     6
         is incorporated herein by reference and attached as Exhibit C. Even worse, after the Arizona
 7
         Superior Court ordered the case dismissed on June 12, 2017, Plaintiffand an intervenor, Sherman
 8       & Howard, LLC, continued to litigate in the dismissed case. Eleven months later on May 30, 2018,
 9       (the day before the petition date) the Arizona Superior Court issued a default judgement against
10       the Defendant. That default judgement is attached to Proof ofClaim #1 in this Second Bankruptcy,

11       where damages, litigation and harassment ofthe Debtor continue today. A tme and correct copy
         of the May 30, 2018 default judgement issued in CV2016-015771 is incorporated herein by
12
         reference and attached as Exhibit D. In July 2018, in order to cause the stay violating state court
13
         litigation to cease. Defendant was forced to remove CV2016-015771 to the Bankruptcy Court,
14
         where it became adversary proceeding 2:18-ap-00272. Moreover, Defendant was forced to file a
15
         Motion to Dismiss with Prejudice on around October 2018, and Defendant has been waiting for
16       the Court to set that motion for hearing now for eighteen months.            The point is - Plaintiff
17       incorrectly contends the Count Three automatic stay violation ended on June 12, 2017 when it is
18       still alive and accming damages in this Second Bankruptcy.
19               Moreover, when the Arizona Superior Court dismissed CV2016-015771 on June 12, 2017,

20       the Plaintiff was required to cause the case to be dismissed in a way that ceased litigation and
         before a default judgement could be entered against Defendant on May 30, 2018. When the default
21
         judgement was submitted. Plaintiff had an affirmative duty to inform the Arizona Superior Court
22
         that the case was void and tainted (pursuant to the June 12, 2017 Court Order) because non debtor
23
         parties have an affirmative duty of compliance with the automatic stay. See Eskanos & Adler P. C.
24
         v. Leetien In re Eskanos 309 F.3d 1210 9th Cir. 2012 which is a Ninth Circuit precedent
25       imposing an affirmative duty on parties to dismiss or stay actions that violate the automatic stay.
26              Based on the foregoing, the Plaintiffis incorrect on his facts and law that the Automatic
27       Stay Violations in Counterclaims Counts Two and Three are restricted to the First

28



Case 2:19-ap-00323-PS            Doc 50 Filed 06/17/208 Entered 06/18/20 09:25:58                 Desc
                                  Main Document    Page 8 of 32
     1    Bankruptcy... thus, they are pre-petition claims that only the Chapter 7 Trustee can litigate is
          erroneous.
     2

     3
                 Not only are Counterclaim Counts Two and Three plead as both pre and post Second
          Bankruptcy automatic stay violations, but in Defendant's Answer, Affirmative Defenses and
     4
          Counterclaims Defendant attached the September 25, 2017 Expert Report of Susan M. Freeman.
     5
          Ms. Freeman's report details the Plaintiff's Second Bankruptcy post-petition automatic stay
     6
          violations. (See Answer Ex.A). These allegations are plead into the Counterclaim onp. 12^ 92-
     7
          94. Therefore, the Plaintiff is incorrect in the Motion, where he argues all of Defendant's
     8   counterclaims are limited to the First Bankruptcy. Plaintiffs pleading of Ms. Freeman's Expert
 9       Report satisfiesthe noticingpleading standard.
10
         3. NINTH CIRCUIT CASE LAW IS CLEAR THAT AN AUTOMATIC STAY
11
             VIOLATIONNEVERENDSUNTIL THE BANKRUPTCYCOURT RULES ON THE
12           VIOLATIONANDTHEYARE NOT SUBJECTTO UNILATERALCOMPROMISE

13
                 The law is very clear that an automatic stay violation does not end until the bankruptcy
14
         court rules on the violation. The Ninth Circuit precedent on point is In re Snowden 765 F. 3d 651
15
         660 9thCir. 2014 . Throughout the PlaintifFs Motion, the Plaintiff makes the legal argument that
16       the alleged automatic stay violations somehow ended "asmatters oflaw" with the dismissal ofthe
17       First Bankru tc . See Motion p. 41ne. 10-13; p. 7 Inc. 11-13; p. 71ne. 25-27, where Plaintiff argues
18       thatthe automatic stay violations endedduring the first bankruptcy or uponthe Debtor's voluntary
19       dismissal of the First Bankruptcy, which is incorrect as a matter of law.

20              Moreover, not only does In re Snowden direct that automatic stay violations don't enduntil
         thebankruptcy court mles ontheviolation, but Snowdenalso directs that automatic stay violations
21
         arenot subject to unilateral compromise. Snowden was a bankruptcy debtor, who sued Check Into
22
         Cash of Washington, ("CIC"), for violations of the bankruptcy automatic stay. During the
23
         litigation, CIC sent Snowden a $1445 settlement offer without admitting to the violation. When
24
         Snowden countered CIC's offer at $25, 000, CIC declined. On appeal, CIC asserted that its offer
25       and compromise of $1445 ended the violation. Out of that appeal, came the published opinion
26       that stay violations only end when the bankruptcy court rules on the violation. Consequently, the
27       same opinion also established that settlements andcompromises likewise don't enda stay violation
28       nor are they mitigating circumstances that substitute for the bankruptcy court putting the gavel



Case 2:19-ap-00323-PS           Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                Desc
                                 Main Document    Page 9 of 32
     1    down, once and for all, on a violation. Additionally, a bankruptcy appellate panel of the Ninth
     2    Circuit declined to findthat anautomatic stay violation is remedied by a Rule 68 offer ofjudgment,

     3
          noting that "[i]n retrospect, [the creditor] may regret not having explicitly included attorney's fees
          in its offer ofjudgment and having offered a sum that would have been sufficient to make the
     4
          debtor think very hard about whether continued litigation is worthwhile. " The Snowden court cited
     5
          In re Cam ion 294 B. R. 313 315 318 9th dr. BAP 2003 . Not only is the Plaintiff wrong on
     6
         the law surroundingthe demarcationpoint that officially ends a stay violation, but the Plaintiffis
  7
         also wrong, where he states in the Motion that a Chapter 7 Trustee has exclusive standing to
     8   compromise a stay violation that harmed an individual debtor such as on Motion p. l Ine. 23-24;
  9      andp. 5 Ine. 17-19; andp. 6 Ine. 10-12.
 10      4. THE COURT'S FINALRULINGON THE STAY VIOLATIONSARE CRUCIALTO
            THE DEFENDANTS DEFENSE OF PLAINTIFF'S COMPLAINT SEEKING TO
 11         DENY THE DEBTOR A DISCHARGE PURSUANT TO 11 U.S.C. 727
12
             The Defendantseeksthis Courtrule on Plaintiffsautomatic stay violations, asthenextcourse
13
         of business in this adversary proceeding, in order to put an end to the harassing and damaging
14
         nature associated with these automatic stay violations that have been accruing damages since
15
         August 2016 and October 2016 respectively. Such preliminary rulings are crucial to Defendant's
16       defense, because Plaintiff brought his complaint, pursuant to § 727 of the Bankruptcy Code,
17       seeking to deny the Debtor a discharge. The reason why this is crucial is because the Plaintiff
18       must prove with a preponderance of the evidence that Defendant had intent to hinder or delay
19       creditors. However, the consequences to the Plaintiff for violating the automatic stay are, first

20       contempt, and second, statutory damages for individuals injured by any willful violation of the
         automatic stay. SeeHavehckv. Taxel Inre Pace 67 F. 3d187 191-94 9thdr. 1995 . Procuring
21
         this bankruptcy court's order that Plaintiff has been in contempt of court for over three years will
22
         foreclose on Plaintiff's entire § 727 complaint. A creditor, who is in contempt of court for three
23
         years, is legally unable to prove with a preponderance of the evidence that the Debtor hindered
24
         and delayed creditors. The Debtor intends to submit the Court's mlings on the stay violations as
25       evidence in a dispositive motion to Plaintiffs entire complaint.
26              Moreover, Plaintiffs third and fourth causes of action (in his complaint) allege that
27       Defendant made false oaths and failed to follow court orders. See (Compl. pp. 6-9). That is
28       erroneous allegation when the Plaintiff, himself, has been in contempt of court for three years



Case 2:19-ap-00323-PS           Doc 50 Filed 06/17/2010 Entered 06/18/20 09:25:58                Desc
                                Main Document    Page 10 of 32
     1    (going on four) on automatic stay violations, which is the same as not following bankruptcy court
          orders.
     2

     3
                    Additionally, in Plaintiffs second cause of action. Plaintiff literally alleges that Defendant
          hindered and delayed the sale of Echo Canyon, See (Compl. ^ 50-51). Plaintiff is actually the
     4
          party, who hindered and delayed the sale ofEcho Canyon for nearly three years in violation of the
     5
         bankruptcy automatic stay. In Plaintiffs Motion, he appears to be admitting to the Echo Canyon
  6
         violation stating only that the Court should dismiss Plaintiffs Counterclaims, because the Chapter
  7
         7 Trustee has exclusive standing to prosecute Defendant's automatic stay violations. It is critical
  8      to the Defendant's defense ofthis lawsuit that this Court rule and bring finality to such egregious
  9      automatic stay violations and the malicious prosecution of Defendant set forth in the complaint.
 10
11       5. CHAPTER 7 TRUSTEE MAUREENGAUGHAN LACKS STANDINGTO PURSUE
             OR COMPROMISE THE AUTOMATIC STAY VIOLATIONS AT ISSUE.
12
13           Plaintiffs entire motion is devoid ofone single case law citation that stands for the proposition

14       that a Chapter 7 debtor does not have standing to enforce and prosecute violations of the
         bankruptcy automatic stay. (Mot. pp. 1, 8). Peppered throughout the Motion is Plaintiffs
15
         contention that only a Chapter 7 Trustee has standing to prosecute Defendant's automatic stay
16
         violations.      The Plaintiff relies heavily on laws that only mention "pre-petition claims" and
17
         "bankruptcy estate property, " with no evidence of legal research having been conducted on the
18       bankruptcy automatic stay.
19           Moreover, asmentioned previously, the Counterclaims surround automatic stay violations that
20       commencedduringthe FirstBankruptcythatwere left unremedied. Those unremediedautomatic
21       stay violations sailed through the First Bankruptcy and caused the Second Bankruptcy, where more
22       violations continued to accme. Then when Defendant was attempting to enforce the automatic

23       stay. Plaintiff forced the Defendant into Chapter 7 in an effort to exterminate his automatic stay
         violations and negotiate them with the Chapter 7 Trustee. On around January 30, 2020, Plaintiff
24
         entered into a settlement with the Tmstee surrounding a prenuptial agreement between Plaintiff
25
         andDefendant. [Doc 824-1]. That settlement agreement contains the following language on page
26
         9 of 27:
27
28



Case 2:19-ap-00323-PS             Doc 50 Filed 06/17/20
                                                      11 Entered 06/18/20 09:25:58                  Desc
                                  Main Document    Page 11 of 32
     1                 "5. Release b Trustee ofAbe ta and Estate of Abe ta Parties. With
                      the exceptions of the obligations created by this PSA and except as
     2                otherwise provided in this PSA, and subject to approval of the
                      Settlement by the Bankruptcy Court, as of the Settlement Date, the
     3
                      Trustee and the Estate hereby release, acquit, and forever discharge
  4                   the Abeytaparties and their current attorney ofrecord (but not prior
                      counsel) from any and all claims, rights, demands, actions, causes of
  5                   action, debts, liabilities, whether fixed or contingent, matured or un-
  6
                      matured, anticipated or unanticipated, known or unknown, arising
                      out of or in any way related to the Bankruptcy Case, the Arbitration
  7                   Case, the Settlement Assets, and the Retained Assets.
                      Notwithstandingthe foregoing,the Trustee and Estate do not release
  8                   theAbeytaparties from anyclaims,rights, actions,debts, or liabilities
                      whichmay be used in defense, offset or recoupment in the resolution
  9
                      ofthe Abeyta Proofof Claim. The Trustee also expressly releases and
 10                   forever discharges any disputed claims concerning the division of
                      ownership of Real Properties, and the cash proceeds of the sale and
 11                   rental thereof, which property division issues ae deemed fully resolved
                      by this PSA.M
12
13               Based on the foregoing settlement language, signed by Plaintiffandthe Chapter 7 Trustee,
14       the Trustee forever waived causes of action against Plaintiff. Therefore, the Chapter 7 Trustee
15       does not have standing to assert these stay violation claims against Plaintiff- assuming-arguendo
16       that case law would allow the Chapter 7 Trustee to bring Defendant's automatic stay violation

17       claims in the first place (it does not). As set forth more fully below. Ninth Circuit law does not
         allow a Chapter 7 Trustee to bring violations of the bankruptcy automatic stay, where the Debtor
18
         is the injured party. As previously mentioned in In re Sno\vden, Ninth Circuit law forecloses the
19
         proposition that that automatic stay violations are negotiable. Also as previously mentioned, the
20
         only thing that brings a stay violation to an end is a bankruptcy court's ruling on the violation not
21
         a Chapter 7 Tmstee's compromise with the stay violating creditor.
22              Defendant brought his Counterclaims Counts Two and Three, pursuant to 11 U. S. C. §
23       362(k)(l). That statute provides that any individual victim ofa willful violation may recover actual
24       damages, including costs and attorneys' fees, as well as, punitive damages as follows:
25
                     "[A]n individual injured by any willful violation of a stay provided by
26                   this section shall recover actual damages, including costs and
                     attorney's fees and, in appropriate circumstances, may recover
27
                     punitive damages."
28



Case 2:19-ap-00323-PS           Doc 50 Filed 06/17/20
                                                    12 Entered 06/18/20 09:25:58                Desc
                                Main Document    Page 12 of 32
     1    11 U. S. C. §362(k)(l), first enacted as §362, Pub. L. 98-353, §304. 98 Stat. 333 (July 10, 1984);

  2
         In re Pace 67 F. 3d at 191-92.

  3
                 The remedy afforded individual debtors in § 362(k) is a remedy expressly held for "an
         individual" injured by any willful violation ofthe stay, was designedby congress to protect the
  4
         rights of individual debtors.
  5
                 Trustees are often individuals, but they represent the estate and may not be entitled to
  6
         recover damages under § 362(k). See Havelock v. Taxel Inre Pace 67 F. 3d 187 192-93 9thCir.
  7
         1995). ("[W]hile a trustee canbe an 'individual' if the trustee is a natural person (as opposedto a
  8      corporate entity), the individual's status as trustee precludes any findingthat the Tmstee suffered
  9      any damages as an individual, because any harm suffered in the form of costs and attorney's fees
 10      is actually incurred by a thing, viz. the bankruptcy estate andnot by the Trustee, a natural person."

 11      This interpretation is reinforcedby the terms of § 362(k)(2), whichprovides:

12
                     "If such violation is based on an action taken by an entity in the good
13                   faith belief that the subsection (h) applies to the debtor, the recovery
                     under paragraph (1) of this subsection against such entity shall be
14                   limited to actual damages."
15
                As the Nmth Circuit explainedin Dawsonv. Washin ton Mut. Ban F. A. Inre Dawson
16
         390 F.3d 1139 9th Cir. 2004 the United States Congress expressly intended to limit the §
17
         362(k)(l) sanction remedy to individuals signals the Congressional intent and special interest in
18
         "redressing harms that are unique to human beings. " Id. at 1146. Moreover, actual damages and
19       attorney's fees are "mandatory" sanctions for victims of stay violations. See In re Schwartz-
20       Tallard 803 F. 3d 1095 1099-1101 9lhCir. 2015 -InreSnowden 769F. 3dat657 9thCir. 2014).
21       Thus, a Chapter 7 Trustee is statutorily prohibited from both taking these "mandatory" individual
22       debtor sanction awards or from negotiating with them, because they are in fact "mandatory" and

23       only payable to an individual debtor. Likewise, as previously mentioned, non-debtor parties have
         an affirmative duty of compliance with the bankruptcy automatic stay, which includes a Chapter
24
         7 Trustee's interference withthe Debtor's individualprosecution ofsuchclaims.
25
26
27
28



Case 2:19-ap-00323-PS          Doc 50 Filed 06/17/2013 Entered 06/18/20 09:25:58                Desc
                               Main Document    Page 13 of 32
     1       II.      RE UEST TO SET EVIDENTIARY HEARINGS ON AUTOMATIC STAY
                      VIOLATIONS
     2

     3       On May 16, 2019 this Court conducted a preliminary hearing on Debtor's Motion to Enforce
 4        Bankruptcy Automatic Stay- Echo Canyon. On the record, which Defendant incorporates herein

     5    by reference, the Court expressly preserved Defendant's automatic stay violations for later
         adjudication. Because these stay violations are crucial to Defendant's defense of Plaintiff's
 6
         complaint to deny Defendant a discharge, pursuant to § 727 ofthe bankruptcy code, an evidentiary
 7
         hearing on the stay violations is prudent at thisjuncture.
 8
             Not only are evidentiary hearings required to put an end to Plaintiffs stay violations, this
 9
         request is also supported by a BAP precedent in In re Mwan i 432 B. R. 812 824 9th Cir.
10       BAP 2010 . ("MwangiI"). In Mwan i I, the BAP facedthe identical legal issue this Courtnow
11       faces regarding the standing of a Chapter 7 Debtor to bring a stay violation proceeding, pursuant
12       to § 362(k), against Wells Fargo Bank for violations ofthe automatic stay § 362(a)(3). InMwangi
13       I the BAP mled that in order to determine standing in a § 362(k) action, the threshold issuethe

14       bankruptcy Court must determine is whether or not Defendants violated the bankruptcy automatic
         stay, pursuant to § 362(a), and was the violation willful. The BAP remanded Mwangi I to the
15
         bankruptcy court to make the identical determination this Court is now presented with.
16
                   The threshold issues set forth in Mwan i I control the next step in this adversary
17
         proceeding. Before moving forward towards the determination of standing requires the Court to
18
         make dispositive rulings and put an end to these three (going on four) year continuous automatic
19       stay violations. Moreover, the Court needs to determine if the violation was willful within the
20       meaningof § 362(k).
21
22          III.      ALTERNATFVERE UEST FORLEAVETO AMENDCOUNTERCLAIMS

23          Throughout Plaintiff Motion, Plaintiff raises the proposition that the stay violations were
         limited to Defendant First Bankruptcy. As explained more fully above, the facts and law don't
24
         support that contention. Notwithstanding stay violation complaints require a notice pleading
25
         standing. Defendant would respectfully request the Court grant leave to amend the complaint to
26
         tighten up the facts surrounding the stay violations that moved into the Second Bankruptcy if
27       absolutely necessary.
28



Case 2:19-ap-00323-PS            Doc 50 Filed 06/17/20
                                                     14 Entered 06/18/20 09:25:58            Desc
                                 Main Document    Page 14 of 32
     1   WHEREFORE           Defendant requests: (1.) the Court deny Plaintiffs motion to dismiss

     2   Defendant's Counterclaims Counts Two and Three; (2. ) The Court set an evidentiary hearing

     3
         schedule in order to mle on the automatic stay violations; (3. ) Alternatively, Defendant requests
         leave to amendcounts two andthree if necessary.
     4
         DATED: June 16 2020
     5
                                                             Paul L. Bruno
 6

 7

 8                                                           Paul Bruno
                                                             23 Railroad Ave. #24
 9
                                                             Danville, California94526
10                                                           Paulbmno1975@yahoo.com

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case 2:19-ap-00323-PS         Doc 50 Filed 06/17/20
                                                  15 Entered 06/18/20 09:25:58               Desc
                              Main Document    Page 15 of 32
     1                                   MAILING CERTIFICATE

     2
         COPYOF THEFOREGOINGMAILEDTO:
     3
         Clerk of the Court
     4   ArizonaBankruptcy Court
         230N. lstAve.
     5   Phoenix, Arizona 85003
     6
         COPY OF THE FOREGOING EMAILED AND MAILED TO:
     7   Justin V. Niedzialek
         DUNNDESANTISWALTAND KENDRICK
     8   4742 N. 24th Street, Suite 300
         Phoenix,Arizona 85016
 9
         Attorneysfor Gary Abeyta
10
         Jessica Kokal
11       BROENING OBERG, WOODS & WILSON
         2800N. Central Ave., Suite 1600
12       Phoenix,Arizona 85004
13       Attorneysfor CavanaghLaw Firm

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case 2:19-ap-00323-PS           Doc 50 Filed 06/17/20
                                                    16 Entered 06/18/20 09:25:58   Desc
                                Main Document    Page 16 of 32
Case 2:19-ap-00323-PS   Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58   Desc
                        Main Document    Page 17 of 32
                                                                               SIGNED.


                                                                               Dated: May 8, 2019

     1

     2                                                                               ^ji                     _a
                                                                               Paul Sala, Bankruptcy Judge
     3

     4


     5

     6


     7                      IN THE UNITED STATES BANKRUPTCYCOURT
     8
                                     FOR THE DISTMCT OF ARIZONA
  9
          In re:                                                Chapter 7 Proceeding
 10
          PAUL BRUNO,                                           CaseNo. 2:18-bk-07428-PS
 11

12                            Debtor

13

14
         PAUL BRUNO,                                           Adversary No. 2:18-ap-00535-PS
15
                                                               ORDER RE: STANDING
16                           Plaintiff,
         vs.
17
         AMERICAN ARBITRATION
18       ASSOCIATION, STATE FARM
         MUTUAL AUTOMOBILE INSURANCE
19       CO, DOES I-X
20                           Defendants.
21

22                 At a status hearing held on February 28, 2019, the Court ordered the Chapter 7 Debtor
23       and the Chapter 7 Trustee to briefthe issue ofwhich party has standing to bring and pursue the
24       cause of action in this adversary proceeding. The Court has considered the parties' briefs and
25       the oral argument presented at a hearing held on May 8, 2019. For the reasons stated on the
26       record at the May 8 hearing, the Court finds and concludes that the Chapter 7 Trustee is the
27       party with standing to pursue the cause of action this adversary proceeding.
28                               SIGNED AND DATED ABOVE


Case 2:19-ap-00323-PS Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58 Desc
Ca 2:18-ap-00535-PS Doc  23Document
                      Main   Filed 05/08/19  Entered
                                        Page 18 of 32 05/08/19 12:42:36 Desc
                                                          1. -^-»   t   ot 1
Case 2:19-ap-00323-PS   Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58   Desc
                        Main Document    Page 19 of 32
                                                                         Michael K. Jeanes, Clerk of Court
                                                                           *** ElectronicallyFiled ***
                                                                               01/19/2017 8:00 AM
                               SUPERIOR COURT OF ARIZONA
                                   MARICOPA COUNTY

CV 2016-015771                                                        01/17/2017


                                                              CLERK OF THE COURT
HONORABLE LORI HORN BUSTAMANTE                                        T. Nosker
                                                                       Deputy



GARY ABEYTA                                          DAVID A SELDEN

V.


G P MEETING& EVENTSINC,et al.                        GRANTL. CARTWRIGHT



                                                     CRAIGA MORGAN




                                       MINUTEENTRY


The court has considered the oral arguments presented and the following pleadings regarding
Defendant's Motion to Dismiss:

         DefendantPB Co., Inc. 's Motion to Dismiss
     c   Response to Defendant PB Co., Inc. 's Motion to Dismiss
     *   Reply in Support ofDefendant PB Co. Inc. 's Motion to Dismiss
         Defendant GP Meeting & Events, Inc. 's Motion for Judgment on the Pleadings
     .   Response to Defendant GP Meeting & Events, Inc., d/b/a. CMI Resources' Motion for
         Judgmenton the Pleadings
         Reply in Support of Motion for Judgmenton the Pleadings

                                              Law
Rule 12(b}(6}
Arizona Rules of Civil Procedure Rule 12(b)(6) allows for the dismissal of a claim for "[f]ailure
to state a claim upon which relief can be granted." In ruling on a Rule 12(b)(6) motion to
dismiss, the Court will "assume the truth of the well-pled factual allegations and indulge all
reasonable inferences therefrom. " Cullen v. Auto-Owners Ins. Co., 218 Ariz. 417, 419, 189 P. 3d
344, 346 (2008). The Court will grant the motion only if the plaintiff is not entitled to relief
Docket Code 926                         FormVOOOA                                       Page 1

Case 2:19-ap-00323-PS         Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                 Desc
                              Main Document    Page 20 of 32
                                 SUPERIORCOURT OFARIZONA
                                       MARICOPA COUNTY

 CV 2016-015771                                                           01/17/2017


 "under any facts susceptible of proof in the statement of the claim. " ELM Ret. Ctr., LP v.
 Callaway, 226 Ariz. 287, 289 (App. 2010) (quoting Mohave Disposal, Inc. v. City of Kingman,
 186Ariz. 343, 346(1996)).

Rule 12 c
Pursuantto Ariz. R. Civ. P. 12(c) "[a]fter the pleadings are closed but within such time as not to
delay the trial, any party may move for judgment on the pleadings. " "A motion for judgment on
the pleadings pursuant to Rule 12(c) tests the sufficiency of the complaint. " Giles v. Hill Lewis
Marce, 195 Ariz. 358, 359, <|2, 988 P.2d 143, 144 (App. 1999). "Well-pleaded allegations will
be taken as true but conclusions of law are not admitted." Shannonv. Butler Homes, Inc., 102
Ariz. 312, 315, 428 P. 2d 990, 993 (1967). '"A motion for judgment on the pleadings . . . tests the
sufficiency of the complaint, ' and a defendant is entitled to judgment 'if the complaint fails to
state a claim for relief. '" Mobile Cmty. Council for Progress Inc. v. Brock, 211 Ariz. 196, 198, <|[
5, 119 P.3d 463, 465 (App. 2005) (citing Giles v. Hill Lewis Macre, 195 Ariz. 358, 359, 1[ 2, 988
P.2d 143, 144 (App. 1999)).

Rule 19 a
Ariz. R. Civ. P. 19(a) sets forth when a person is required to be made a party:
       (l)Person Required to Be Made a Party. A person who is subject to service of process
       and whose joinder will not deprive the court of subject-matter jurisdiction must be joined
       as a party if:
            (A) in that person's absence, the court cannot accord complete relief among existing
            parties; or
            (B) that person claims an interest relating to the subject of the action and is so situated
            that disposing of the action in the person's absence may:
                (i) as a practical matter impair or impede the person's ability to protect the
               interest; or
               (ii) leave an existing party subject to a substantial risk of incurring double,
               multiple, or otherwise inconsistent obligations because of the interest.
       (2) Joinder by Court Order. If a person required to be made a party has not beenjoined,
       the court must order that the person be made a party. A person who refuses to join as a
       plaintiff may be made either a defendant or, in a proper case, an involuntary plaintiff.

 The test ofindispensability therefore is whether the absent person's interest in the controversy is
such that no final judgment or decree can be entered which will do justice between the parties
actually before the court, without injuriously affecting the rights of others not brought into the
action. " Bolin v. Superior Court In and For Maricopa County, 85 Ariz. 131, 135, 333 P.2d 295,
297 (1958).


Docket Code 926                              Form VOOOA                                        Page 2

Case 2:19-ap-00323-PS          Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                  Desc
                               Main Document    Page 21 of 32
                               SUPERIOR COURT OF ARIZONA
                                   MARICOPA COUNTY

CV 2016-015771                                                         01/17/2017


                                       Anal sis/Conclusion

In the instant case, Gary Abeyta andPaul Bruno had a personal relationship as well as a business
relationship through two companies, PB Co. Inc. ("PB Co. ") and CMI Resources ("CMI").
During their relationship, Mr. Abeyta and Mr. Bruno both received income from PB Co. for the
services rendered to CMI. Mr. Abeyta claims that PB Co. and CMI violated the Arizona Wage
Act when they withheld payments for distributions to Mr. Abeyta. Mr. Abeyta is requesting
declaratory judgment, return of funds allegedly taken by Mr. Bruno, and receipt of funds for
distributionsthat shouldhave been paidto Mr. Abeyta.

Ariz. R. Civ. P. 19(a) requires that a person whosejoinder wouldnot deprive the court of subject
matter jurisdiction be joined as a party if that person's absence prevents complete relief or
impairs that person's ability to protect their interest. As stated in Bolin, the test is whether the
absent party's interest is such that no judgment can be entered without injuring that person's
rights.

In this case, Mr. Abeyta is requesting declaratory judgment seeking the payment of past
distributions owed. Mr. Abeyta claims that distributions were made to Mr. Bruno in violation of
a corporate agreement. Granting of this claim would potentially make Mr. Bruno liable to both
Mr. Abeyta and CMI for violating the agreement. Mr. Bruno would not be able to defend himself
against this claim without being a party to the lawsuit. In addition, if all of the relief sought by
Mr. Abeytawas granted, there wouldbe a direct impact to Mr. Bruno. For instance, Mr. Bruno's
income from the corporations may be reduced, Mr. Bruno may be directed to repay funds, the
value of Mr. Bruno's interests in the companies may get diminished and funding to Mr. Bruno
may get restricted. Withoutjoinder of Mr. Bruno, there is the potential of Mr. Bruno's property
rights andinterests being taken without the benefit of due process. SinceMr. Bruno has interests
that need protecting, he needs to be joined as a party. Pursuant to Ariz. R. Civ. P. 19(a) and
Bolin, the court finds Mr. Bruno an indispensableparty that must bejoined.

Defendants seek dismissal as a result ofPlaintifTs failure to name an indispensable party. Other
grounds were also presented by the Defendants but the court finds the other grounds
unpersuasivein light ofthe standardsthatmust be imposedin consideringdismissal. "Beforethe
trial court grants a Rule 12(b)(6) motion to dismiss, the non-moving party should be given an
opportunity to amend the complaint if such an amendment cures its defects." Wigglesworth v.
Mauldin, 195 Ariz. 432, 439, ^ 26, 990 P. 2d 26, 33 (App. 1999). Although the court finds Mr.
Bruno to be an indispensable party, the court must provide an opportunity for Plaintiff to amend
the Complaint if amendmentwouldcure the defect;thus, the court will denythe Motions but will
directthe amendmentof the Complaint.


Docket Code 926                            Form VOOOA                                       Page 3

Case 2:19-ap-00323-PS         Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                Desc
                              Main Document    Page 22 of 32
                             SUPERIOR COURT OF ARIZONA
                                 MARICOPA COUNTY

 CV 2016-015771                                               01/17/2017


IT IS ORDERED denying Defendant PB Co., Inc. 's Motion to Dismiss and request for
attorney's fees.

IT IS FURTHER ORDERED denying Defendant GP Meeting & Events, Inc. 's Motion for
Judgment on the Pleadings.

IT IS FURTHER ORDERED directing Plaintiff to amend the Complaint to add Mr. Bmno on
or before March 17, 2017.

IT IS FURTHER ORDERED vacating the Order to Show Cause Hearing on January 27, 2017
at 10:00a.m.

IT IS FURTHER ORDERED directing Plaintiff to file a Request to set Order to Show Cause
Hearing upon thejoinder ofMr. Bruno if Plaintiffstill seeks a hearing at that time.




Docket Code 926                        Form VOOOA                              Page 4

Case 2:19-ap-00323-PS        Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58    Desc
                             Main Document    Page 23 of 32
Case 2:19-ap-00323-PS   Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58   Desc
                        Main Document    Page 24 of 32
                                                                         Michael K. Jeanes, Clerk of Coun
                                                                           *** ElectronicallyFiled ***
                                                                              06/14/2017 8:00AM
                                SUPERIORCOURTOFARIZONA
                                      MARICOPA COUNTY

CV 2016-015771                                                        06/12/2017


                                                              CLERKOFTHE COURT
HONORABLE LORI HORN BUSTAMANTE                                        T. Nosker
                                                                       Deputy



GARY ABEYTA                                           DAVID A SELDEN

V.


G P MEETING& EVENTSINC, et al.                        GRANT L. CARTWRIGHT




                                                      CRAIG A MORGAN




                                        MINUTE ENTRY


The court has considered the oral arguments presented and the following pleadings regarding
Defendants' Motion to Dismiss:


         PB Co., Inc. 's Motion to Dismiss the Amended Complaint
     .   PB Co., Inc. 's Supplement to PB Co. 's Inc. 's Motion to Dismiss the Amended Complaint
         PB Co., Inc. 's Second Supplement to PB Co. 's Inc. 's Motion to Dismiss the Amended
         Complaint
     *   GP Meetings & Events, Inc. 's D/B/A CMI Resources's Motion to Dismiss Mr. Gary
         Abeyta' Amended Complaint
     .   Response to GP Meetings & Events, Inc. 's and PB Co. Inc. 's Motions to Dismiss
         Amended Complaint and, in the Alternative, Cross-Motion for Court to Amend January
         17, 2017 Minute Entry
         PB Co., Inc. 's Reply in Support ofIts Motion to Dismiss the Amended Complaint
     .   GP Meetings & Events, Inc. 's D/B/A CMI Resources's (1) Reply in Support of Motion to
         Dismiss Gary Abeyta' Amended Compliant, (2) Joinder in PB. Co. Inc. 's Reply in
         Support of Its Motion to Dismiss, and (3) Objection to Cross Motion
         Plaintiff Gary Abeyta's Response to Defendant PB Co., Inc's Email Submission of
         Supplemental Authority
Docket Code 926                            FormVOOOA                                        page 1

Case 2:19-ap-00323-PS          Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58               Desc
                               Main Document    Page 25 of 32
                                SUPERIOR COURT OF ARIZONA
                                    MARICOPA COUNTY

 CV 2016-015771                                                            06/12/2017


    .   PB Co., Inc. 's Reply in Support of Its Submission

 This court previously found that Paul Bruno was an indispensable party pursuant to Ariz. R. Civ.
 P. 19(a) and directed Plaintiff to file an Amended Complaint on or before March 17, 2017.
 Plaintiff was given sufficient time to file an Amended Complaint in recognition that it may take
time for Plaintiff to file a motion for stay relief in the bankruptcy court.

An Amended Complaint was filed on February 13, 2017. On page 2 ofthe Amended Complaint,
Plaintiff stated that Paul Bruno was being named as a party "although Plaintiff is not brining any
claim against Mr. Bruno. " The Amended Complaint goes on to state that the "joinder of Mr.
Bruno as a party is required pursuant to the Court's Minute Entry issued on January 17, 2017 so
that he may participate in this action if he believes he has an interest in the outcome of this
action. " Amended Complaint p. 2. Three days later, on February 20, 2017, Plaintiff filed a
NoticeofVoluntaryDismissalof Paul Bruno.

Defendants seek dismissal with prejudice as a result of Plaintiffs failure to abide by the court's
order. Plaintiff denies violating the court's order and requests the court amend the minute entry
that required Plaintiff to name Paul Bruno as a party.

The court has already decided and mled that Paul Bruno was an indispensable party pursuant to
Ariz. R. Civ. P. 19(a). The applicable law andreasoning for the court's decision were previously
presented in the court's minute entry issued on January 17, 2017. The court declines to amend
the minute entry that required Plaintiff to name Paul Bruno as a party. Plaintiffs actions since
the filing of the court's directive have resulted in PlaintifFs failure to comply with the court's
order to name Paul Bruno as a party.

Ariz. R. Civ. P. 16(i) specifies what may happen in the event a party fails to obey a court order:

        Except on a showing of good cause, the court - on motion or on its own - must enter
        such orders as are just, including, among others, any of the orders in Rule 37 (b)(2)(A)(ii)
        through (vii), if a party or attorney:
        (a) fails to obey a scheduling or pretrial order or fails to meet the deadlines set in the
           order;

Ariz. R. Civ. P. 37(b)(2)(A) allows the court to enter an order "dismissing the action or
proceeding in whole or part; ... , or treating as contempt of court the failure to obey any order..
.. " Ariz. R. Civ. P. 37(b)(2)(A)(v), (vii).

"Unless the court finds the conduct substantially justified or that other circumstances make an
awardofexpenses unjust, the court - in addition to or in place of any other sanction - require the
Docket Code 926                              FormVOOOA                                       page 2

Case 2:19-ap-00323-PS          Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                Desc
                               Main Document    Page 26 of 32
                               SUPERIOR COURT OF ARIZONA
                                   MARICOPACOUNTY

 CV 2016-015771                                                        06/12/2017


 party, the attorney representing the party, or both, to pay: (A) another party's reasonable
 expenses, including attorney's fees, incurred as a result of the conduct...." Ariz. R. Civ. P.
 16(i)(2).
At the very least. Plaintiff circumvented the court's Order and failed to follow this court's
directive. The court declines to take the extreme position of dismissal with prejudice but the
court already gave Plaintiff an opportunity to amend the Complaint and then Plaintiff evaded the
court's order; therefore, dismissal of the entire Amended Complaint is appropriate. Plaintiffs
conduct in avoiding the court's order was not substantially justified and an award of attorney
fees for the filing of the second round of Motions to Dismiss is appropriate.

IT IS ORDERED granting PB Co., Inc. 's Motion to Dismiss the Amended Complaint and
dismissing the Amended Complaint against PB Co., Inc. without prejudice.

IT IS FURTHER ORDERED granting GP Meetings & Events, Inc. 's D/B/A CMI Resources's
Motion to Dismiss Mr. Gary Abeyta' Amended Complaint and dismissing the Amended
Complaint against GP Meetings & Events, Inc. without prejudice.

IT IS FURTHER ORDERED dismissing the entire Amended Complaint without prejudice.

IT IS FURTHER ORDERED denying Cross-Motion for Court to Amend January 17, 2017
Minute Entry.

IT IS FURTHER ORDERED lifting the stay on the Temporary Restraining Order and denying
the Temporary RestrainingOrderwithoutprejudice.

IT IS FURTHER ORDERED granting PB Co., Inc. and GP Meetings & Events, Inc. 's requests
for attorney fees.

IT IS FURTHER ORDERED denying the request for double damages pursuant to A. R. S. §§
12-341 and 12-349.

IT IS FURTHER ORDERED directing PB Co, Inc. and GP Meetings & Events, Inc. to file
their Application for Attorney Fees and Costs that were incurred as a result of the filing of their
Second Motions to Dismiss on or before June 30, 2017




Docket Code 926                            FormVOOOA                                        Page3

Case 2:19-ap-00323-PS         Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                Desc
                              Main Document    Page 27 of 32
Case 2:19-ap-00323-PS   Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58   Desc
                        Main Document    Page 28 of 32
                                                                MAY 3 02018          FILED ^.,
      1    SHERMAN& HOWARDL.L.C.                                          CHRISOEROSE.Ctolk
           David A. Weatherwax (No. 006996)                            By_A-(
  2        Craig A. Morgan Wo. 023373)                                         A. Aywck. lSeputy-
           201 East WasBmgton Street, Suite 800
  3       Phoenix, Arizona'85004-2327
      Telephone: (602) 240-3009
  4 ; Fax:' (602) 240-6600
          E-mail: dweatherwax@shennanhoward. com
                   cmorgan@shermanhoward. com
          Attorneys for Sherman & Howard L. L. C.

                                     SUPERIORCOURT OF ARIZONA

                                           MARICOPA COUNTY

  9       GARY ABEYTA, an individual,              Case No. CV2016-015771
 10                     Plaintiff,                 ORDER GRANTING SHERMAN &
                                                   HOWARD'S: (1) MOTION TO SET ASIDE
 11              V.                                AND/OR STRIKE THE SATISFACTIONS
                                       9FJ[UDGMENTJ[MPR9PERLY_FILED ON
 12       G^^EJINnG&rEXENTSlINC:'-_-   FEBRUARYi2,-20f8,~<2)-^OTjbpi[TO~
    d/b/aCMI RESOURCES,anAnzona DECLARETHAT THE'SATiSFACflONS
 ^3 coloration; PBCo., Inc., anArizona QFJUDGMENTiMPROPERLY"
    coiporation, etal.,                RECORDED^ONFEBRU^LY12, 2018ARE
 14                                                VOID;
                       Defendants.                 ATTORNEYS<FEES AND COSTS
 15                                                   (Before the Honorable Lindsay Abramson)
 16
 17          The Court has considered, among other thigs:

 18              (i) "Sherman & Howard's (1) Motion To Set Aside And/Or Strike The

 19       Satisfactions Of Judgment Improperly Filed On February 12, 2018; (2) Motion To

20        Declare That The Satisfactions Of Judgment Improperly Recorded on Febmaiy 12, 2018

21 Are Void; And (3) Request For Attorneys' Fees and Costs" filed on March 2, 2018 (the
22 "Motion"), together with "Sherman & Howard L.L.C. 's Motion To Intervene ... " and
23 related filings in this action concerning Sherman & Howard's L.L.C. 's claim of an
24 attorney charging lien with regard to the $80, 974. 52 Judgment entered by the Court in
25        favor of defendant PB Co., Inc. and against plaintiff Gary Abeyta;

26              (") "Gary Abeyta's Response To Sherman & Howard's (1) Motion To Set Aside
27        And/Or Strike The Satisfactions Of Judgment Improperly Filed On February 12, 2018;

28 (2) Motion To Dsclare That The Satisfactions Of Judgment Improperly Recorded on

Case 2:19-ap-00323-PS            Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58                    Desc
                                 Main Document    Page 29 of 32
  1   February 12, 2018 Are Void; And (3) Request For Attorneys' Fees and Costs" filed on
  2   April 20, 2018 (the "Response"), in which Mr. Abeyta advised the Court that "Mr.
  3   Abeyta did not make any payment toward the judgment related to the Motion", and "Mr.
  4   Abeyta did not authorize or otherwise participate in preparmg, filing, or recording the
  5   satisfactions ofjudgment related to the Motion";

  6          (iii) Mr. Bruno's "Motion Seeking Clarification And Motion To Continue April
  7   30, 2018 Hearing To Accommodate Insurance Company" filed on April 20, 2018 ("Mr.
  g   Bruno's Motion"); and

  9          (iv) the Court's April 30, 2018 Minute Entry that was entered on May 1, 2018,
 10 wherein the Court, among other things (a) vacated the April 30, 2018 hearing, and (b)
 11   "ordered that Mr. Bruno file [a] written response [to the Motion] by May 16, 2018."
 12      Mr. Bruno did not file a written response to the Motion.

 13      Based on this review, the applicable law, Mr. Bruno's failure to file a response, and
 14 good cause appearing for the relief requested in the Motion, the Court finds that: (1)
 15 Sherman & Howard L.L.C. ("S&H") has an attorney charging lien (the "Charging Lien")
 16 on the fall amount ofthe $80,974. 52 Judgment (the "Judgment") entered by the Court in
 17 favor of defendant PB Co., Inc. ("PB Co. ") and against plaintiff Gary Abeyta ("Abeyta");
 18   (2) S&H has not been paid anything in satisfaction of its Charging Lien; (3) Mr. Abeyta

 19 did not make any payment toward the Judgment (nor has anyone on his behalf), and Mr.
20 Abeyta did not authorize or otherwise participate in preparing, filmg, or recording any of
21 the documents titled "Satisfaction of Judgment and Release of Lien A.R. S. §§ 33-964,
22 967" relating to the Motion (the "Satisfaction of Judgmeirt/Lien Release Documents");
23 (4) there was no basis to file or record any of the Satisfaction of JudgmenfLien Release
24 Documents; and (5) the Satisfaction of Judgment/Lien Release Documents (i) are
25 baseless, groundless, and frivolous, (ii) were filed and recorded improperly and without
26 substantial justification, and (iii) were filed and recorded for the purpose ofunreasonably
27 expanding or delaying this proceeding. Accordingly,
28       IT IS HEREBY ORDERED that:

Case 2:19-ap-00323-PS      Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58          Desc
                           Main Document    Page 30 of 32
      1           1. The Motion is granted.
     2            2. The three Satisfaction of JudgmenVLien Release Documents filed on February 12,
     3    2018 are set asideand shall be stricken from the record in this case.

     4        3. The two Satisfaction of Judgment/Lien Release Documents recorded oil February
     5    12, 2018 are void.

  6           4. The Judgment remains in fall force and effect, outstanding, and due and owing in
  7       full.

  8           5. S&H is awarded its attorneys' fees and costs incurred in connection with this
  9       Motion and related proceedings against Paul Bruno, PB Co., Inc., and GP Meeting &
 10       Events, Inc. dba CMI Resources, jointly and severally, pursuant to A. R. S. §§ 12-341, 12-

 11       341. 01(A), and 12-349. S&H shall file an Application for its attorneys' fees and costs

 12       Within 60 days after this Order is filed with the Clerk of Court.

 13           6. S&H may immediately record this Order with the Maricopa County Recorder's
14        office, which shall serve as notice that (i) the Judgment and S&H's Charging Lien remain
15        in full force and effect as of the date the Judgment and S&H's Charging Lien were first
16        recorded with the Maricopa County Recorder's office, and (ii) the two Satisfaction of

17        Judgment/Lien Release Documents recorded on February 12, 2018 are void.
18         Dated: May^M2018
19
20                                                           The H o ble Lindsay Abramson
                                                             Comm ssi er. Superior Court of
21                                                           Arizon   aricopa County

22

23
24
25
26
27
28

Case 2:19-ap-00323-PS              Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58        Desc
                                   Main Document    Page 31 of 32
     1   I ORIGINAL e-fikd on May 29, 2018,
         with copi es transrr. itted   electronically
     2   Ivia the Clerk's office to the e Honorable LindsayAbramson.
     3   COPIES mailed on May 29, 2018 to:
     4   Justin V. Niedzialek
         Niedzialek Law Office, PLLC
     5   2303 North 44th Street, Suite 14-1455
         Phoenix, AZ 85008-2442
     6   Attorneys for Plaintiff
  7      PB Co., Inc.
         c/o Paul Bruno, Statutor
  8      3104E. Camelbac:<#53^
         Phoenix, Arizona 85016
  9
         GP Meeting & Events, Inc. d/b/a CMI Resources
 10      c/o Paul Bruno
         5935 N. Echo Canyon Lane
 11      Phoenix, Arizona 85018
                and
 12      5835 N. Echo Canyon Circle
         Phoenix, Arizona 85018
 13
         Paul Bruno
14       5835 N. Echo Canyon Circle
         Phoenix, Arizona 85018
15
         Paul Bruno
16       3104E. Camelbac:<#539
         Phoenix, Arizona 85016
17
         /s/Kath n Hard
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-ap-00323-PS
      48507170.2
                                 Doc 50 Filed 06/17/20 Entered 06/18/20 09:25:58   Desc
                                 Main Document    Page 32 of 32
